925 F.2d 1464
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James R. KIMSEY, Plaintiff-Appellant,v.William B. COULTER, Ohio Board of Regents, Unknown Members,Defendants-Appellees.
No. 90-3515.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1991.

Before MERRITT, Chief Judge, and RYAN and SUHRHEINRICH, Circuit Judges.

ORDER

1
James R. Kimsey, a pro se Ohio prisoner, appeals the district court's grant of summary judgment dismissing this action filed pursuant to 42 U.S.C. Sec. 1983 and 29 U.S.C. Sec. 794.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking damages, injunctive and declaratory relief, Kimsey sued the Ohio Board of Regents and its Chancellor, Coulter, alleging that he had been unconstitutionally denied the equal protection of the laws of Ohio when his application for an Ohio Instructional Grant (OIG) was denied.  Specifically, he challenged the provisions of Ohio Rev.Code Sec. 3333.12(c) which denies grants to inmates unless they are eligible for parole within five years of the grant application.  In addition, Kimsey asserted that the denial of his OIG application constituted handicap discrimination because he is handicapped.


3
After a review of the record, the district court granted summary judgment for defendants.  Kimsey has filed a timely appeal.


4
Upon review, we conclude that the district court properly granted summary judgment because the record shows that there is no genuine issue as to any material fact and that defendants are entitled to judgment as a matter of law.    Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.